DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-14).  Accordingly, claims 1-14 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.
Claim 1:
A method for workplace disease management comprising:
determining employer criteria;
screening employees;
classifying employees into risk groups;
identifying symptomatic employees;
establishing work paths and work areas; and
monitoring employee compliance with work paths and work areas.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determining, screening, and classifying employees, identifying symptomatic employees, establishing work paths and work areas, and monitoring employee compliance are managing personal behaviors.   
Accordingly, the claim recites at least one abstract idea.

Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
Claim 1 has no additional limitations.
	
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim recites wherein the employer criteria for determine employer criteria is selected from the group consisting of intended back-to-work date, employees at the facility, methods for issuing and screening questionnaires, intentions for high risk employees, contacts and schedules for employee antibody tests, categorization of employees by department, job function, or floor, personal protective equipment desired, position of ingress/egress points and security checkpoints, procedures for working with employer security, existence of parking garages, facility layout, workspaces and controls on the work spaces, floor plans, position of common spaces, desired instructions and protocols such as for guests and employee workflow, and combinations thereof, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 3: This claim recites wherein the step of screening employees is performed by antibody testing, temperature testing, symptom evaluation, questionnaire, or a combination thereof, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 4: This claim recites wherein the questionnaire includes queries of employee symptom self-evaluation, recency and detail of travel, previous infection, and exposure to others that are or were infected, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 5: This claim recites wherein the step of classifying employees is based on information from the step of screen employees, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 6: This claim recites wherein employees are classified into three groups, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 7: This claim recites wherein the groups comprise positive for antibodies, negative for antibodies, and high risk, which is an abstract idea of Mathematical concepts — mathematical relationships and methods of organizing human activity, such as personal behaviors.
Claim 8: This claim recites wherein each risk group is issued a different badge indicating the risk group, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 9: This claim recites further comprising when employees are identified as symptomatic, subjecting the employees to further testing, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 10: This claim recites wherein based on the results of the further testing, employees are refused access to the facility or deemed non-symptomatic, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 11: This claim recites wherein the step of establishing work paths and work areas comprises establishing entrance stations for different classifications of employees, posting signage explaining rules and procedures and work paths, issuing personal protective equipment, designating elevators, stairwells, restrooms, breakrooms, and conference rooms for different classifications of employees, and combinations thereof, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 12: This claim recites wherein the step of monitoring employee compliance comprises verifying badges for entry, departure times, arrival times, and combinations thereof, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 13: This claim recites wherein the step of monitoring employee compliance comprises maintenance of hygiene facilities, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 14: This claim recites wherein sanitation tunnels are established at entrances to the facility, which is an abstract idea of methods of organizing human activity, such as personal behaviors.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
 	Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-14, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-14, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-14, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-14
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2021/0005324, Bostic, et al., hereinafter Bostic.
6.	Regarding claim 1, Bostic discloses a method for workplace disease management comprising:
	determining employer criteria, (page 1, para. 3, employers and organizations must develop and manage their return-to-work and stay-at-work guidelines, including testing mandates, workplace policies, and policies surrounding social considerations such as contact tracing);
	screening employees, (page 32, para. 230, the health monitoring command center and platform 100 may provide insights for screening and monitoring persons is a plurality of business types and environments);
	classifying employees into risk groups, (page 1, para. 4, manage employees and assist organizations in establishing and adhering to such guidelines, identifying and tracking employees and other personnel, monitoring data related to such employees and personnel regarding their health status, the health status of their communities and work sites, and rating risk based on such health status and recommending actions.);
	identifying symptomatic employees, (pages 30-31, para. 223, an employee may be presented a symptom questionnaire to complete related to Covid symptoms, or symptoms corresponding to another health state of interest (e.g., influenza, measles, or some other illness or health state). If the employee is symptomatic, they may be directed to seek immediate health care);
	establishing work paths and work areas, (pages 28-29, para. 213, Physical measures must also be taken and monitored by an organization, such as social distancing, mandatory personal protective equipment (PPE) in places where proximity to others is likely, intensive preventive hygiene regimen, routine disinfectant protocols, as well as signage to reinforce new behavior and hygiene policies. Where practical, an organization may also minimize non-essential travel between floors, departments, buildings; minimize shared space, and/or equipment, and establish physical and/or virtual checkpoints to reinforce essential passage areas); and
	monitoring employee compliance with work paths and work areas, (pages 28-29, para. 213, Physical measures must also be taken and monitored by an organization, such as social distancing, mandatory personal protective equipment (PPE) in places where proximity to others is likely, intensive preventive hygiene regimen, routine disinfectant protocols, as well as signage to reinforce new behavior and hygiene policies. Where practical, an organization may also minimize non-essential travel between floors, departments, buildings; minimize shared space, and/or equipment, and establish physical and/or virtual checkpoints to reinforce essential passage areas).
7.	Regarding claim 2, Bostic discloses the method of claim 1 as described above.  Bostic discloses wherein the employer criteria for determine employer criteria is selected from the group consisting of intended back-to-work date, employees at the facility, methods for issuing and screening questionnaires, intentions for high risk employees, contacts and schedules for employee antibody tests, categorization of employees by department, job function, or floor, personal protective equipment desired, position of ingress/egress points and security checkpoints, procedures for working with employer security, existence of parking garages, facility layout, workspaces and controls on the work spaces, floor plans, position of common spaces, desired instructions and protocols such as for guests and employee workflow, and combinations thereof, (pages 28-29, para. 213, Physical measures must also be taken and monitored by an organization, such as social distancing, mandatory personal protective equipment (PPE) in places where proximity to others is likely, intensive preventive hygiene regimen, routine disinfectant protocols, as well as signage to reinforce new behavior and hygiene policies. Where practical, an organization may also minimize non-essential travel between floors, departments, buildings; minimize shared space, and/or equipment, and establish physical and/or virtual checkpoints to reinforce essential passage areas).
8.	Regarding claim 3, Bostic discloses the method of claim 1 as described above.  Bostic discloses wherein the step of screening employees is performed by antibody testing, temperature testing, symptom evaluation, questionnaire, or a combination thereof, (pages 28-29, para. 213, checking the symptoms of personnel, implementing social guidelines (e.g., social distancing of at least six feet between persons), and permitting/restricting access to certain physical domains of a facility to minimize social contact. For example, as regards to lab testing, an organization may require that all employees returning to a facility first get a self-assessment with potentially further testing based on their responses and self-reported symptoms, for example further testing for presence of the Covid-19 virus or Covid antibodies (Ab)).
9.	Regarding claim 4, Bostic discloses the method of claims 1 and 3 as described above.  Bostic discloses wherein the questionnaire includes queries of employee symptom self-evaluation, recency and detail of travel, previous infection, and exposure to others that are or were infected, (pages 28-29, para. 213, contactless temperature checks may be performed upon personnel entering and leaving a facility, regular questioning may be made regarding the presence of symptoms).
10.	Regarding claim 5, Bostic discloses the method of claims 1, 3, and 4 as described above.  Bostic discloses wherein the step of classifying employees is based on information from the step of screen employees, (page 31, para. 224, a person, such as an employee, may interact with the health monitoring command center via a computing device, application running on a mobile device (e.g., a smart phone, tablet, or other mobile computing device) and complete a symptom questionnaire at an entrance checkpoint to a workplace. Based on the results of this symptom questionnaire, the asymptomatic employee may be cleared to enter the workplace and the symptomatic employee may be directed to seek immediate medical care (e.g., if a known exposure to Covid, or some other illness of interest, occurred)).  After screening, the employees are classified into the asymptomatic group or the symptomatic group. 
11.	Regarding claim 6, Bostic discloses the method of claim 1 as described above.  Bostic discloses wherein employees are classified into three groups, (page 31, para. 224, a person, such as an employee, may interact with the health monitoring command center via a computing device, application running on a mobile device (e.g., a smart phone, tablet, or other mobile computing device) and complete a symptom questionnaire at an entrance checkpoint to a workplace. Based on the results of this symptom questionnaire, the asymptomatic employee may be cleared to enter the workplace and the symptomatic employee may be directed to seek immediate medical care (e.g., if a known exposure to Covid, or some other illness of interest, occurred) and/or to receive a lab test, such as a Covid test).  After screening, the employees are classified into three groups:  the asymptomatic group, the symptomatic group, and/or a group to receive a lab test. 
12.	Regarding claim 7, Bostic discloses the method of claims 1 and 6 as described above.  Bostic discloses wherein the groups comprise positive for antibodies, negative for antibodies, and high risk, (page 28, para. 212, What portion of the workforce has a positive Covid virus test result and an active illness? What portion of the workforce has tested positive for the Covid antibody? Which employees have symptoms? Which employees are due for a retest and when must those tests be completed to remain compliant? Which employees have been exposed to an infected colleague and how broad was the exposure? How many employees are available for work? Which employees have provided consent to share test results? Do any employees live in hot zones where there may be a higher chance of bringing the virus to work? As described herein, the health monitoring command center and associated platform 100 facilitate the collection and presentation of data, data models, community health summaries and risk measures, to assist in answering these key concerns and providing guidance and recommendations on next steps an organization might take to mitigate the risks presented in their employee or personnel population of interest, pages 28-29, para. 213, as regards to lab testing, an organization may require that all employees returning to a facility first get a self-assessment with potentially further testing based on their responses and self-reported symptoms, for example further testing for presence of the Covid-19 virus or Covid antibodies (Ab). An organization may need to establish a medically reasonable guideline, and informed, voluntary consent procedure, for periodic testing of the non-Ab positive population for presence of the virus. Verified test results may guide decision making and assist in advising persons who may best quarantine and consider, for those exposed, whether contact tracing may be appropriate. An organization may also need to establish ongoing symptoms checking, and pages 30-31, para. 223, If the employee is symptomatic, they may be directed to seek immediate health care if the symptoms are severe, or to receive a Covid, or other tests if the symptoms are mild. If the employee is asymptomatic but has a higher relative risk of exposure (e.g., living within a neighborhood having a relatively high LRI), they may also be directed to receive a Covid, or other test. If the asymptomatic employee has a relatively low level of risk of exposure they may be directed to receive a Covid Ab, or other test. If that test is negative they may be cleared to return to work with caution (e.g., with ongoing periodic monitoring). If the Covid Ab test is positive, the employee may be cleared to return to work without additional monitoring planned).
13.	Regarding claim 8, Bostic discloses the method of claim 1 as described above.  Bostic discloses wherein each risk group is issued a different badge indicating the risk group, (page 30, para. 221, a digital token may act as a badge for employees based on their test results status, and, in an example, QR-code scanning may indicate compliance with the testing protocol and determines employee eligibility for work. Official government and/or employee-issued ID's may be incorporated to verify identities at a time of testing, and test result information may be shared by the employee in a private, consent-driven, touchless transaction. The health monitoring command center may further enable and incorporate contact tracing should it be necessary.).
14.	Regarding claim 9, Bostic discloses the method of claim 1 as described above.  Bostic discloses further comprising when employees are identified as symptomatic, subjecting the employees to further testing, (pages 28-29, para. 213, as regards to lab testing, an organization may require that all employees returning to a facility first get a self-assessment with potentially further testing based on their responses and self-reported symptoms, for example further testing for presence of the Covid-19 virus or Covid antibodies (Ab). An organization may need to establish a medically reasonable guideline, and informed, voluntary consent procedure, for periodic testing of the non-Ab positive population for presence of the virus. Verified test results may guide decision making and assist in advising persons who may best quarantine and consider, for those exposed, whether contact tracing may be appropriate. An organization may also need to establish ongoing symptoms checking).
15.	Regarding claim 10, Bostic discloses the method of claims 1 and 9 as described above.  Bostic discloses wherein based on the results of the further testing, employees are refused access to the facility or deemed non-symptomatic, (pages 28-29, para. 213, as regards to lab testing, an organization may require that all employees returning to a facility first get a self-assessment with potentially further testing based on their responses and self-reported symptoms, for example further testing for presence of the Covid-19 virus or Covid antibodies (Ab). An organization may need to establish a medically reasonable guideline, and informed, voluntary consent procedure, for periodic testing of the non-Ab positive population for presence of the virus. Verified test results may guide decision making and assist in advising persons who may best quarantine and consider, for those exposed, whether contact tracing may be appropriate. An organization may also need to establish ongoing symptoms checking).
16.	Regarding claim 11, Bostic discloses the method of claim 1 as described above.  Bostic discloses wherein the step of establishing work paths and work areas comprises establishing entrance stations for different classifications of employees, posting signage explaining rules and procedures and work paths, issuing personal protective equipment, designating elevators, stairwells, restrooms, breakrooms, and conference rooms for different classifications of employees, and combinations thereof, (pages 28-29, para. 213, Physical measures must also be taken and monitored by an organization, such as social distancing, mandatory personal protective equipment (PPE) in places where proximity to others is likely, intensive preventive hygiene regimen, routine disinfectant protocols, as well as signage to reinforce new behavior and hygiene policies. Where practical, an organization may also minimize non-essential travel between floors, departments, buildings; minimize shared space, and/or equipment, and establish physical and/or virtual checkpoints to reinforce essential passage areas).
17.	Regarding claim 12, Bostic discloses the method of claim 1 as described above.  Bostic discloses wherein the step of monitoring employee compliance comprises verifying badges for entry, departure times, arrival times, and combinations thereof, (page 30, para. 221, a digital token may act as a badge for employees based on their test results status, and, in an example, QR-code scanning may indicate compliance with the testing protocol and determines employee eligibility for work. Official government and/or employee-issued ID's may be incorporated to verify identities at a time of testing, and test result information may be shared by the employee in a private, consent-driven, touchless transaction. The health monitoring command center may further enable and incorporate contact tracing should it be necessary.).
18.	Regarding claim 13, Bostic discloses the method of claim 1 as described above.  Bostic discloses wherein the step of monitoring employee compliance comprises maintenance of hygiene facilities, (pages 28-29, para. 213, Physical measures must also be taken and monitored by an organization, such as social distancing, mandatory personal protective equipment (PPE) in places where proximity to others is likely, intensive preventive hygiene regimen, routine disinfectant protocols, as well as signage to reinforce new behavior and hygiene policies. Where practical, an organization may also minimize non-essential travel between floors, departments, buildings; minimize shared space, and/or equipment, and establish physical and/or virtual checkpoints to reinforce essential passage areas).
19.	Regarding claim 14, Bostic discloses the method of claim 1 as described above.  Bostic discloses wherein sanitation tunnels are established at entrances to the facility, (pages 28-29, para. 213, Physical measures must also be taken and monitored by an organization, such as social distancing, mandatory personal protective equipment (PPE) in places where proximity to others is likely, intensive preventive hygiene regimen, routine disinfectant protocols, as well as signage to reinforce new behavior and hygiene policies. Where practical, an organization may also minimize non-essential travel between floors, departments, buildings; minimize shared space, and/or equipment, and establish physical and/or virtual checkpoints to reinforce essential passage areas).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	System and Method for Providing Health Management Services to a Population of Members (US 20100004947 A1) teaches providing heath management services by collecting member assessment data, collecting member biometric data, and generating risk factors for one or more members based upon the member assessment data and the member biometric data. The risk factors are analyzed using a set of rules to stratify the member population based upon risk and wellness coaching and outreach services are provided the population based upon risk levels.
B.	Risk Stratification for Contagious Disease (US 20200291490 A1) teaches a method of risk stratification for contagious disease is provided. The method performs a reverse transcriptase polymerase chain reaction (RT-PCR) test on a patient to determine the presence of a viral infection. The method next performs tests for the presence of antibody Immunoglobulin M (IgM) and Immunoglobulin G (IgG) assays. The method assigns the patient a level of readiness to return to society corresponding to the combination of the results of the qualitative RT-PCR, IgM, and IgG tests and quantitative IgG+ antibody testing. The levels of readiness to return to society may be verified by a QR code on a mobile device.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626